Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the unauthorized use of controlled substances after his urine twice tested positive for the presence of cannabinoids. Substantial evidence of petitioner’s guilt was presented at his disciplinary hearing in the form of the misbehavior report, the positive urinalysis test results, and the testimony given by the correction officer who conducted the urinalysis tests and authored the misbehavior report (see, Mat*793ter of Schnittker v Selsky, 288 AD2d 794; Matter of Mason v Goord, 251 AD2d 829). Petitioner’s unsupported contentions that the urinalysis test results were invalid and that procedural errors denied him a fair hearing have been examined and found to be without merit.
Mercure, J.P., Crew III, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.